Title: To George Washington from Henry Laurens, 5 December 1778
From: Laurens, Henry
To: Washington, George


  
    Sir
    [Philadelphia] 5th December [1778]
  
My last was dated the 2nd Inst. since which I have had the honor of presenting to Congress Your Excellency’s favors of the 23d, 26th and 27th Ultimo, that of the 26th committed to the Board of War, and the whole remain unconsidered.
  
  
  
  This will cover two Acts of Congress—one of the 3d Instant for confirming the sentence of the General Court Martial on the tryal of Major General Schuyler—the other of the 4th for granting leave of absence for six Months to Major des Epiniers. I have the honor to be &c.
